Universities — Leases — Non-Academic Construction Said college may build dormitories and other non-academic structures on leased property in accordance with 70 O.S. 4001 [70-4001] (1968).  The Attorney General has had under consideration your letter dated May 9, 1968, wherein you state that the City of Chickasha, Oklahoma, is willing to give the Oklahoma College of Liberal Arts a one hundred year lease on ten acres of park land immediately adjacent to the campus. You then ask the following question: "Could the college build dormitories and other non-academic structures on leased property?" 70 O.S. 1709.1 [70-1709.1] (1961), (subsequently repealed as hereinafter discussed) provides in pertinent part: "Subject to and in accordance with the terms hereof, the Board of Regents of The Oklahoma College for Women is hereby authorized from time to time to set aside such portions of its campus, or any other land owned or leased by said Board of Regents, as may be necessary and suitable for the construction thereon of dormitories, student housing, cooperative group housing, adult education facilities, kitchens, dining halls, public utility plants and systems for the supplying of water, gas, heat or power to the college or such other self-liquidating projects and other revenue-producing buildings deemed necessary by said Board for the comfort, convenience and welfare of its students, and suitable for the purposes for which said institution was established, . . ." (Emphasis added) Subsequently, the legislature enacted 70 O.S. 1676 [70-1676] (1967), creating a new Board of Regents for the College and further providing as follows: ". . . Such Board shall be the successor to the Board of Regents of the Oklahoma College for Women with the same powers and duties of said Board as now provided by law." This act was effective on April 7, 1965. During the same session, the legislature enacted a new Higher Education Code with an effective date of July 1, 1965.  70 O.S. 3606 [70-3606] (1967), of said Code, provides in pertinent part: "The Board of Regents of the Oklahoma College of Liberal Arts shall have the supervision, management and control of the Oklahoma College of Liberal Arts; and it shall have the following additional powers and duties; "(h) Acquire and take title to real and personal property in its name, on behalf of the Oklahoma College of Liberal Arts, and convey, exchange or dispose of, or otherwise manage or control, such property in the interest of such institution, including the granting of leases, permits, easements and licenses over or upon any such real property.  "(j) Determine the need for and cause to be constructed dormitories and other buildings, on a self-liquidating basis, at the Oklahoma College of Liberal Arts." Also included in the Code are the provisions of 70 O.S. 4001 [70-4001] (1967), which provides in pertinent part: "Subject to and in accordance with the terms hereof, the Board of Regents for all State Educational Institutions for and in behalf of any university, college, school or institution under the jurisdiction of each of the said Boards are hereby authorized from time to time to set aside such portion of their respective campuses or of the campuses under the jurisdiction of said Boards, or any other land owned or leased by said Boards, as may be necessary and suitable for the construction thereon of dormitories, student housing, co-operative group housing, adult education facilities, kitchens, dining halls, auditoriums, student union buildings, field houses, stadiums, public utility plants and systems for the supplying of water, gas, heat or power to the university or such college or institution, and other self-liquidating projects and other revenue-producing buildings deemed necessary by said Boards for the comfort, convenience and welfare of their students, and suitable for the purposes for which said institutions were established, . . . ." (Emphasis added) The repealer clause of the Higher Education Code repeals laws or parts of laws that are irreconcilable with the new Code and expressly repeals the 70 O.S. 1614 [70-1614] to 70 O.S. 1709.11 [70-1709.11] [70-1709.11] (1961), inclusive. 70 O.S. 1676 [70-1676] (1967), is not expressly repealed, nor is it irreconcilable with the Code.  Inasmuch as the Higher Education Code, including Section 3606 and Section 4001, and 70 O.S. 1676 [70-1676] (1967), were enacted by the same legislature, they must be construed together. Pertinent here is that language of 82 C.J.S., Statutes, Section 367, p. 833, which states: "Statutes adopted at the same session of the legislature ordinarily should be so construed, if possible, as to harmonize and give force and effect to the provisions of each." In construing the aforementioned provisions together, it is clear that the legislature contemplated the use of leased land for construction of self-liquidating or revenue-producing projects and buildings.  The lease proposal to which you refer is apparently a gratuitous lease to the state or one in which full consideration by the state passes upon execution of the lease agreement. Hence, this opinion does not consider the constitutional provisions prohibiting certain debts or obligations against the state. Therefore, in answer to your question, the Attorney General is of the opinion that the Oklahoma College of Liberal Arts can build dormitories and other non-academic structures on such leased property, providing same are built in accordance with the provisions of 70 O.S. 4001 [70-4001] (1967).  (Don Timberlake)